Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 24, 2008 (the “Effective Date”) by and between PROS Revenue Management,
L.P., a Delaware limited partnership (the “Company”), and Andres D. Reiner (the
“Employee”). The Company and Employee are sometimes collectively referred to
herein as the “Parties” and individually referred to herein as a “Party.”

 

RECITALS

 

WHEREAS, the Parties desire to enter into an employment agreement containing the
material terms and conditions set forth herein; and

 

WHEREAS, the Parties intend that this Agreement memorialize all of the rights,
duties and obligations of the Parties with respect to the employment of Employee
with the Company;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which is acknowledged, the
Parties hereby agree as follows:

 


1.                                       POSITION AND DUTIES. EMPLOYEE SHALL BE
EMPLOYED BY THE COMPANY AS SENIOR VICE PRESIDENT, PRODUCT DEVELOPMENT, AND WILL
HAVE SUCH CORRESPONDING DUTIES AND RESPONSIBILITIES AS DETERMINED BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY (THE “CEO”), OR, DURING ANY PERIOD(S) WHEN A
CEO IS NOT APPOINTED, AS DETERMINED BY THE BOARD OF DIRECTORS OF THE COMPANY
(THE “BOARD”). EMPLOYEE AGREES TO DEVOTE HIS FULL TIME, ENERGY AND SKILL TO HIS
RESPONSIBILITIES AND DUTIES TO THE COMPANY.


 


2.                                       TERM OF AGREEMENT. THE TERM OF
EMPLOYEE’S EMPLOYMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND SHALL CONTINUE
FOR A PERIOD OF TWENTY-FOUR (24) MONTHS THEREAFTER (THE “EMPLOYMENT TERM”),
UNLESS EARLIER TERMINATED AS PROVIDED IN THIS AGREEMENT. THE EMPLOYMENT TERM
WILL BE AUTOMATICALLY EXTENDED UNLESS THE COMPANY DECIDES, IN ITS SOLE
DISCRETION, NOT TO SO EXTEND AND PROVIDES NOTICE THEREOF TO EMPLOYEE (EACH SUCH
EXTENSION BEING A “RENEWAL TERM”); PROVIDED, HOWEVER, THAT NO SINGLE RENEWAL
TERM MAY BE LESS THAN TWELVE (12) MONTHS UNLESS CONSENTED TO IN WRITING BY EACH
PARTY OR EARLIER TERMINATED AS PROVIDED IN THIS AGREEMENT.


 


3.                                       COMPENSATION. EMPLOYEE SHALL BE
COMPENSATED BY THE COMPANY FOR THE PERFORMANCE OF HIS DUTIES AND OBLIGATIONS
HEREUNDER AS FOLLOWS:


 


(A)                                  SALARY. EMPLOYEE SHALL BE PAID A SALARY OF
$17,500 PER MONTH, LESS APPLICABLE WITHHOLDINGS AND DEDUCTIONS, IN ACCORDANCE
WITH THE COMPANY’S NORMAL PAYROLL PROCEDURES (THE “SALARY”). EMPLOYEE SHALL ALSO
RECEIVE A ONE-TIME, LUMP SUM PAYMENT, LESS APPLICABLE WITHHOLDINGS AND
DEDUCTIONS, AS A RETROACTIVE SALARY ADJUSTMENT TO JANUARY 1, 2008, REFLECTING
THE DIFFERENCE BETWEEN THE INITIAL SALARY UNDER THIS AGREEMENT AND EMPLOYEE’S
BASE SALARY PREVIOUSLY IN EFFECT FOR THE PERIOD FROM JANUARY 1, 2008 THROUGH THE
EFFECTIVE DATE. THE COMPANY SHALL MAKE SUCH LUMP SUM PAYMENT TO EMPLOYEE ON THE
FIRST STANDARD PAYROLL DATE FOLLOWING THE EFFECTIVE DATE.


 


(B)                                 BONUS. EMPLOYEE MAY BE ENTITLED TO
PARTICIPATE IN THE COMPANY’S EMPLOYEE BONUS PLANS AS MAY BE AUTHORIZED BY THE
BOARD, OR THE COMPENSATION COMMITTEE THEREOF, FROM TIME TO TIME (ANY BONUS PAID
PURSUANT TO SUCH PLANS, THE “BONUS”). WITH RESPECT TO EMPLOYEE’S PARTICIPATION
IN

 

--------------------------------------------------------------------------------


 


THE COMPANY’S 2008 EXECUTIVE AND KEY EMPLOYEES INCENTIVE PLAN (THE “2008 BONUS
PLAN”), EMPLOYEE’S BASE BONUS AMOUNT SHALL BE FIFTY PERCENT (50%) OF EMPLOYEE’S
2008 ANNUAL SALARY AND EMPLOYEE’S MAXIMUM BONUS AMOUNT SHALL BE ONE HUNDRED
PERCENT (100%) OF EMPLOYEE’S 2008 ANNUAL SALARY, SUBJECT, IN EACH CASE, TO THE
TERMS OF THE 2008 BONUS PLAN AND THE ACHIEVEMENT OF PERFORMANCE TARGETS APPROVED
BY THE COMPENSATION COMMITTEE OF THE BOARD. ANY BONUS SHALL BE LESS STATUTORY
AND OTHER AUTHORIZED DEDUCTIONS AND WITHHOLDINGS AND PAYABLE AT THE TIMES WHEN
OTHER MANAGEMENT BONUSES ARE PAID. EMPLOYEE MUST BE AN EMPLOYEE AT THE TIME THAT
A BONUS IS PAID TO BE ELIGIBLE TO RECEIVE THE BONUS.


 


(C)                                  BENEFITS. EMPLOYEE SHALL BE ELIGIBLE, ON
THE SAME BASIS AS OTHER EMPLOYEES OF THE COMPANY, TO PARTICIPATE IN AND TO
RECEIVE THE BENEFITS OF THE COMPANY’S EMPLOYEE BENEFIT PLANS AND VACATION,
HOLIDAY AND BUSINESS EXPENSE REIMBURSEMENT POLICIES, EACH AS IN EFFECT FROM TIME
TO TIME.


 


(D)                                 STOCK GRANT AND STOCK OPTION. SUBJECT TO
APPROVAL BY THE BOARD, OR THE COMPENSATION COMMITTEE THEREOF, EMPLOYEE WILL BE
GRANTED AN OPTION (THE “OPTION”) TO PURCHASE UP TO 50,000 SHARES OF THE
COMPANY’S COMMON STOCK UNDER THE COMPANY’S 2007 EQUITY INCENTIVE PLAN (THE
“PLAN”). THE PER SHARE EXERCISE PRICE FOR THE OPTION SHALL BE EQUAL TO THE
CLOSING PRICE OF A SHARE OF THE COMPANY’S COMMON STOCK ON THE NEW YORK STOCK
EXCHANGE AS OF THE OPTION’S DATE OF GRANT. THE OPTION SHALL INITIALLY BE
UNVESTED AND SHALL VEST OVER EIGHTEEN (18) MONTHS IN EQUAL MONTHLY INSTALLMENTS
SUBJECT TO EMPLOYEE’S CONTINUED SERVICE TO THE COMPANY. EXCEPT AS SET FORTH IN
SECTION 4(B)(IV) (AND SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4(B)), IN
NO EVENT SHALL THE OPTION VEST AFTER EMPLOYEE’S CESSATION OF SERVICE TO THE
COMPANY. ALL REMAINING TERMS OF THE OPTION SHALL BE AS SET FORTH IN THE PLAN
DOCUMENTS.


 


(E)                                  REVIEW. THE COMPANY WILL REVIEW THE SALARY
AND OTHER COMPENSATION OF EMPLOYEE PROVIDED HEREUNDER ON A PERIODIC BASIS
CONSISTENT WITH THE REVIEW OF OTHER MANAGEMENT GENERALLY AND MAY ADJUST THE
SALARY AND OTHER COMPENSATION UPWARD IN ITS SOLE DISCRETION.


 


4.                                       TERMINATION. EMPLOYEE AGREES THAT HIS
EMPLOYMENT IS ON AN AT-WILL BASIS AND MAY BE TERMINATED AT ANY TIME BY THE
COMPANY OR THE EMPLOYEE, WITH OR WITHOUT CAUSE. UPON THE TERMINATION
(VOLUNTARILY OR OTHERWISE) OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, NEITHER
PARTY SHALL HAVE ANY CONTINUING OBLIGATIONS OR LIABILITIES WITH RESPECT TO
COMPENSATION, BENEFITS, OR SEVERANCE EXCEPT AS SET FORTH IN THIS SECTION 4.


 


(A)                                  VOLUNTARY TERMINATION; TERMINATION FOR
CAUSE. IF EMPLOYEE’S EMPLOYMENT IS VOLUNTARILY TERMINATED BY EMPLOYEE OTHER THAN
FOR GOOD REASON (A “VOLUNTARY TERMINATION”) OR IS TERMINATED BY THE COMPANY FOR
CAUSE (AS DEFINED BELOW), EMPLOYEE SHALL BE ENTITLED TO NO COMPENSATION OR
BENEFITS FROM THE COMPANY OTHER THAN ACCRUED AND UNPAID COMPENSATION AND
BENEFITS THROUGH THE DATE OF TERMINATION. FOR PURPOSES OF THIS SECTION 4, A
TERMINATION OF EMPLOYEE’S EMPLOYMENT AS A RESULT OF HIS DEATH OR DISABILITY (AS
DEFINED BELOW) SHALL CONSTITUTE A VOLUNTARY TERMINATION.


 

(i)                                     “Cause” shall mean (a) the unauthorized
use or disclosure of the confidential information or trade secrets of the
Company, which use or disclosure causes material harm to the Company;
(b) conviction of, or a plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any thereof; (c)  any intentional wrongdoing by
Employee, whether by omission or commission, which adversely affects the
business or affairs of the Company (or any parent or subsidiary); or
(d) continued failure to perform assigned duties after receiving written
notification from the CEO or the Board and following a reasonable cure period.

 

--------------------------------------------------------------------------------


 

(ii)                                  “Disability” shall mean the good-faith
determination by the Board after consultation with medical personnel that
Employee has ceased to be able to materially perform his duties and obligations,
with or without reasonable accommodation, due to a mental or physical illness or
incapacity that is reasonably expected to materially prevent Employee from
performing his duties and obligations for a period of not less than ninety (90)
days.

 

(iii)                               “Good Reason” shall mean any one or more of
the following:

 

(A)                              the assignment to Employee of any duties, or
any material limitation of Employee’s responsibilities, substantially
inconsistent with Employee’s duties and status with the Company as contemplated
on the Effective Date;

 

(B)                                the relocation of the principal place of
Employee’s service to a location that is more than fifty (50) miles from
Employee’s principal place of service as of the Effective Date;

 

(C)                                any material reduction by the Company of
Employee’s Salary (unless reductions comparable in amount and duration are
concurrently made for all other senior executives of the Company with
responsibilities and organizational level comparable to Employee’s); or

 

(D)                               any failure by the Company to continue to
provide Employee with the opportunity to participate, on terms no less favorable
than those in effect for the benefit of any employee holding a comparable
position within the Company, in any benefit or compensation plans and programs.

 


(B)                                 TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON; NON-RENEWAL. IN THE EVENT EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE
COMPANY WITHOUT CAUSE OR BY VOLUNTARILY BY EMPLOYEE FOR GOOD REASON OR THE
COMPANY ELECTS NOT TO RENEW THE EMPLOYMENT TERM OR ANY RENEWAL TERM, EMPLOYEE
SHALL BE ENTITLED ONLY TO THE FOLLOWING:


 

(i)                                     accrued and unpaid compensation through
the date of termination;

 

(ii)                                  continued health benefits as made
generally available to employees for twelve (12) months following the date of
such termination;

 

(iii)                               the then-monthly Salary of Employee, less
applicable withholdings and deductions, for twelve (12) months following the
date of such termination, payable on normal payroll cycles; and

 

(iv)                              the acceleration of vesting of stock options
and other equity awards then held by Employee with respect to shares comprising
fifty percent (50%) of the unvested shares under such stock options or other
equity awards as of the date of termination (collectively, the “Severance”).

 

Except with respect to the payment of any accrued and unpaid compensation
described in Section 4(b)(i), the Company’s obligation to pay, and Employee’s
right to receive, the Severance shall (i) be contingent upon Employee’s
execution of a release of claims in form and substance satisfactory to the
Company and (ii) shall terminate upon the earlier of (a) Employee’s breach of
any of his obligations under this Agreement or the Assignment Agreement (as
defined below) or (b) Employee’s acceptance of employment or engagement as a
consultant by any other entity.

 

--------------------------------------------------------------------------------


 


5.                                       CONFIDENTIAL INFORMATION. EMPLOYEE
ACKNOWLEDGES AND AGREES THAT THE COMPANY CONSIDERS TO BE CONFIDENTIAL THE
INFORMATION, OBSERVATIONS AND DATA OBTAINED BY HIM WHILE EMPLOYED BY THE COMPANY
CONCERNING THE ACTUAL OR ANTICIPATED BUSINESS OR AFFAIRS OF THE COMPANY, ITS
SUBSIDIARIES OR AFFILIATES (COLLECTIVELY, “CONFIDENTIAL INFORMATION”) AND THAT
SUCH CONFIDENTIAL INFORMATION IS THE PROPERTY OF THE COMPANY AND/OR THE
RESPECTIVE SUBSIDIARY OR AFFILIATE. THEREFORE, EMPLOYEE AGREES THAT HE SHALL NOT
DISCLOSE TO ANY UNAUTHORIZED PERSON OR USE FOR HIS OWN PURPOSES ANY CONFIDENTIAL
INFORMATION WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD, UNLESS AND TO THE
EXTENT THAT THE AFOREMENTIONED MATTERS BECOME GENERALLY KNOWN TO AND AVAILABLE
FOR USE BY THE PUBLIC OR PERSONS KNOWLEDGEABLE IN THE COMPANY’S INDUSTRY OTHER
THAN AS A RESULT OF EMPLOYEE’S ACTS OR OMISSIONS WHICH CONSTITUTE A BREACH
HEREOF. EMPLOYEE SHALL DELIVER TO THE COMPANY AT THE TERMINATION (WHETHER
VOLUNTARY OR OTHERWISE) OF EMPLOYEE’S EMPLOYMENT, OR AT ANY OTHER TIME THE
COMPANY MAY REQUEST, ALL MEMORANDA, NOTES, PLANS, RECORDS, REPORTS, COMPUTER
TAPES, PRINTOUTS AND SOFTWARE AND OTHER DOCUMENTS AND DATA (AND COPIES THEREOF)
RELATING TO THE CONFIDENTIAL INFORMATION, WORK PRODUCT (AS DEFINED BELOW) OR THE
BUSINESS OR ANTICIPATED BUSINESS OF THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES
(INCLUDING, WITHOUT LIMITATION, TRADE SECRETS, BUSINESS OR MARKETING PLANS,
REPORTS, PROJECTIONS, DISKETTES, INTANGIBLE INFORMATION STORED ON DISKETTES,
SOFTWARE PROGRAMS AND DATA COMPILED WITH THE USE OF THOSE PROGRAMS, TANGIBLE
COPIES OF TRADE SECRETS AND CONFIDENTIAL INFORMATION, MEMORANDA, CREDIT CARDS,
TELEPHONE CHARGE CARDS, MANUALS, BUILDING KEYS AND PASSES, CELL PHONES,
COMPUTERS, NAMES AND ADDRESSES OF THE COMPANY’S OR ITS SUBSIDIARIES’ OR
AFFILIATES’ CUSTOMERS AND POTENTIAL CUSTOMERS, CUSTOMER LISTS, CUSTOMER
CONTRACTS, SALES INFORMATION AND ANY AND ALL OTHER SIMILAR INFORMATION OR
PROPERTY) WHICH HE MAY THEN POSSESS OR HAVE UNDER HIS CONTROL. EMPLOYEE FURTHER
AGREES THAT IN THE EVENT HE DISCOVERS ANY OTHER MATERIALS OF THE COMPANY, ITS
SUBSIDIARIES OR AFFILIATES IN HIS POSSESSION OR CONTROL AFTER THE DATE OF
TERMINATION, HE WILL IMMEDIATELY RETURN SUCH PROPERTY TO THE COMPANY.


 


6.                                       INVENTIONS AND PATENTS. EMPLOYEE
ACKNOWLEDGES THAT ALL INVENTIONS, INNOVATIONS, IMPROVEMENTS, DEVELOPMENTS,
METHODS, DESIGNS, ANALYSES, DRAWINGS, REPORTS AND ALL SIMILAR OR RELATED
INFORMATION (WHETHER OR NOT PATENTABLE) WHICH (I) RELATE TO THE COMPANY’S OR ITS
SUBSIDIARIES’ ACTUAL OR ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT OR
EXISTING OR FUTURE PRODUCTS OR SERVICES OR (II) RESULT FROM ANY WORK PERFORMED
BY EMPLOYEE FOR THE COMPANY OR ITS SUBSIDIARIES, AND WHICH ARE CONCEIVED,
DEVELOPED OR MADE BY EMPLOYEE DURING THE NONCOMPETE PERIOD (AS DEFINED BELOW)
(COLLECTIVELY, “WORK PRODUCT”) BELONG TO THE COMPANY OR SUCH SUBSIDIARY;
PROVIDED, HOWEVER, THAT THIS SECTION 6 DOES NOT APPLY TO ANY INVENTION FOR WHICH
NO EQUIPMENT, SUPPLIES, MATERIALS, FACILITIES, TRADE SECRETS, OR OTHER
PROPRIETARY INFORMATION OF THE COMPANY OR ITS SUBSIDIARIES WAS USED AND WHICH
WAS DEVELOPED ENTIRELY ON EMPLOYEE’S OWN TIME, UNLESS (I) THE INVENTION RELATES
TO THE ACTUAL OR ANTICIPATED BUSINESS OF THE COMPANY OR ITS SUBSIDIARIES OR TO
THE COMPANY’S OR ANY OF ITS SUBSIDIARIES’ ACTUAL OR ANTICIPATED RESEARCH OR
DEVELOPMENT, OR EXISTING OR FUTURE PRODUCTS OR SERVICES OR (II) THE INVENTION
RESULTS FROM ANY WORK PERFORMED BY EMPLOYEE FOR THE COMPANY OR ITS SUBSIDIARIES.
EMPLOYEE SHALL PROMPTLY DISCLOSE SUCH WORK PRODUCT TO THE BOARD AND PERFORM ALL
ACTIONS REQUESTED BY THE BOARD (WHETHER DURING OR AFTER THE EMPLOYMENT PERIOD)
TO ESTABLISH AND CONFIRM SUCH OWNERSHIP (INCLUDING, WITHOUT LIMITATION,
ASSIGNMENTS, CONSENTS, POWERS OF ATTORNEY AND OTHER INSTRUMENTS). THE PARTIES
ACKNOWLEDGE AND AGREE THAT WORK PRODUCT IS SUBJECT TO THIS SECTION 6 AND IS
CONFIDENTIAL INFORMATION UNLESS AND TO THE EXTENT THAT SUCH WORK PRODUCT
(I) BECOMES GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC OR PERSONS
KNOWLEDGEABLE IN THE COMPANY’S INDUSTRY OTHER THAN AS A RESULT OF EMPLOYEE’S
ACTS OR OMISSIONS WHICH CONSTITUTE A BREACH OF THIS AGREEMENT OR (II) EMPLOYEE
DISCLOSES SUCH WORK PRODUCT TO THE BOARD AND THE BOARD BY VOTE OR WRITTEN
CONSENT WAIVES ITS RIGHTS UNDER THIS AGREEMENT WITH RESPECT THERETO.

 

--------------------------------------------------------------------------------


 


7.                                       NON-COMPETE, NON-SOLICITATION.


 


(A)                                  IN FURTHER CONSIDERATION OF THE
COMPENSATION TO BE PAID TO EMPLOYEE HEREUNDER, INCLUDING THE SEVERANCE, IF ANY,
THE COMPANY SHALL, UPON AND FOLLOWING EXECUTION OF THIS AGREEMENT, DISCLOSE TO
EMPLOYEE THE COMPANY’S TRADE SECRETS AND OTHER CONFIDENTIAL INFORMATION
CONCERNING THE COMPANY, ITS SUBSIDIARIES AND AFFILIATES. EMPLOYEE ACKNOWLEDGES
THAT HIS SERVICES HAVE BEEN AND SHALL BE OF SPECIAL, UNIQUE, AND EXTRAORDINARY
VALUE TO THE COMPANY. THEREFORE, EMPLOYEE AGREES THAT, DURING THE EMPLOYMENT
TERM, EACH RENEWAL TERM, IF ANY, AND FOR ONE (1) YEAR FOLLOWING THE TERMINATION
OF HIS EMPLOYMENT WITH THE COMPANY FOR ANY REASON (COLLECTIVELY, THE “NONCOMPETE
PERIOD”), HE SHALL NOT, DIRECTLY OR INDIRECTLY, OWN ANY INTEREST IN, MANAGE,
CONTROL, PARTICIPATE IN, CONSULT WITH, RENDER SERVICES FOR, OR IN ANY MANNER
ENGAGE IN ANY BUSINESS COMPETING WITH THE ACTUAL OR ANTICIPATED BUSINESSES OF
THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES, ON THE DATE OF THE TERMINATION OF
EMPLOYEE’S EMPLOYMENT, WITHIN ANY GEOGRAPHICAL AREA IN WHICH THE COMPANY, ITS
SUBSIDIARIES OR AFFILIATES ENGAGE OR PLAN TO ENGAGE IN SUCH BUSINESSES. A
TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 4 OR OTHERWISE SHALL
CONSTITUTE A TERMINATION OF THE EMPLOYMENT TERM OR RENEWAL TERM, AS APPLICABLE.
NOTHING HEREIN SHALL PROHIBIT EMPLOYEE FROM BEING A PASSIVE OWNER OF NOT MORE
THAN TWO PERCENT (2%) OF THE OUTSTANDING CAPITAL STOCK OF ANY CLASS OF A
CORPORATION WHICH IS PUBLICLY TRADED, SO LONG AS EMPLOYEE HAS NO ACTIVE
PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION.


 


(B)                                 DURING THE NONCOMPETE PERIOD, EMPLOYEE SHALL
NOT DIRECTLY HIMSELF OR INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE
OR ATTEMPT TO INDUCE ANY EMPLOYEE OF THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES
TO LEAVE THE EMPLOY THEREOF, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN THE COMPANY, ITS SUBSIDIARIES AND AFFILIATES AND ANY EMPLOYEE THEREOF,
(II) HIRE ANY PERSON WHO WAS AN EMPLOYEE OR CONTRACTOR OF THE COMPANY, ITS
SUBSIDIARIES OR AFFILIATES OR (III) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER,
SUPPLIER, LICENSEE, LICENSOR, FRANCHISEE, CONTRACTOR OR OTHER BUSINESS RELATION
OF THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES, OR IN ANY WAY INTERFERE WITH THE
RELATIONSHIP BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE, FRANCHISEE,
CONTRACTOR OR OTHER BUSINESS RELATION AND THE COMPANY, ITS SUBSIDIARIES OR
AFFILIATES (INCLUDING, WITHOUT LIMITATION, MAKING ANY NEGATIVE STATEMENTS OR
COMMUNICATIONS ABOUT THE COMPANY, ITS SUBSIDIARIES, OR AFFILIATES).


 


(C)                                  IF, AT THE TIME OF ENFORCEMENT OF THIS
SECTION 7, A COURT SHALL HOLD THAT THE DURATION, SCOPE OR AREA RESTRICTIONS
STATED HEREIN ARE UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES
AGREE THAT THE MAXIMUM DURATION, SCOPE OR AREA REASONABLE UNDER SUCH
CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED DURATION, SCOPE OR AREA AND
THAT THE COURT SHALL BE ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO
COVER THE MAXIMUM DURATION, SCOPE AND AREA PERMITTED BY LAW.


 


(D)                                 EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE
RESTRICTIONS CONTAINED IN THIS SECTION 7 ARE ENFORCEABLE AND REASONABLE.
ACCORDINGLY, SHOULD EMPLOYEE ASSERT IN ANY CONTEXT THAT THE RESTRICTIONS
CONTAINED IN THIS SECTION 7 ARE UNENFORCEABLE OR UNREASONABLE, EMPLOYEE AGREES
THAT AS OF THE DATE OF SUCH ASSERTION THE COMPANY SHALL HAVE NO FURTHER
OBLIGATION TO PROVIDE HIM WITH THE SEVERANCE.


 


8.                                       NON-DISPARAGEMENT. EACH OF THE PARTIES
REPRESENTS AND AGREES THAT SUCH PARTY WILL NOT, DIRECTLY OR INDIRECTLY, ENGAGE
DURING THE NONCOMPETE PERIOD IN ANY DEFAMATORY, DISPARAGING OR CRITICAL
COMMUNICATION WITH ANY OTHER PERSON OR ENTITY CONCERNING THE BUSINESS,
OPERATIONS, SERVICES, MARKETING STRATEGIES, PRICING POLICIES, MANAGEMENT,
BUSINESS PRACTICES, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, REPRESENTATIVES,
AFFILIATES, AGENTS AFFAIRS AND/OR FINANCIAL CONDITION OF THE OTHER PARTY, ITS
SUBSIDIARIES OR AFFILIATES.


 


9.                                       INJUNCTIVE RELIEF AND ADDITIONAL
REMEDY. EMPLOYEE ACKNOWLEDGES AND AGREES THAT ANY BREACH OR THREATENED BREACH BY
EMPLOYEE OF ANY OF THE PROVISIONS OF SECTIONS 5, 6, 7, OR 8 WOULD RESULT IN
IRREPARABLE INJURY AND DAMAGE TO THE COMPANY AND/OR ITS SUBSIDIARIES AND
AFFILIATES FOR WHICH THE COMPANY AND/OR ITS SUBSIDIARIES AND AFFILIATES WOULD
HAVE NO ADEQUATE REMEDY AT LAW. EMPLOYEE

 

--------------------------------------------------------------------------------


 


THEREFORE ALSO ACKNOWLEDGES AND AGREES THAT IN THE EVENT OF SUCH BREACH OR
THREATENED BREACH THE COMPANY, IN ADDITION AND SUPPLEMENTARY TO OTHER RIGHTS AND
REMEDIES EXISTING IN ITS FAVOR, MAY APPLY TO ANY COURT OF COMPETENT JURISDICTION
FOR SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR OTHER RELIEF IN ORDER TO ENFORCE
OR PREVENT ANY VIOLATIONS OF THE PROVISIONS THEREOF (WITHOUT POSTING A BOND OR
OTHER SECURITY). THE TERMS OF THIS SECTION 9 SHALL NOT PREVENT THE COMPANY FROM
PURSUING ANY OTHER AVAILABLE REMEDIES FOR ANY BREACH OR THREATENED BREACH
THEREOF INCLUDING, WITHOUT LIMITATION, THE RECOVERY OF DAMAGES FROM EMPLOYEE. IN
ADDITION, IN THE EVENT OF AN ALLEGED BREACH OR VIOLATION BY EMPLOYEE OF ANY OF
THE PROVISIONS OF SECTIONS 5, 6, 7, OR 8 , THE NONCOMPETE PERIOD SHALL BE TOLLED
WITH RESPECT TO SUCH PROVISION UNTIL SUCH BREACH OR VIOLATION HAS BEEN DULY
CURED.


 


10.                                 DISPUTE RESOLUTION. IN THE EVENT OF ANY
DISPUTE OR CLAIM RELATING TO OR ARISING OUT OF THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS OF BREACH OF CONTRACT, WRONGFUL TERMINATION OR
AGE, SEX, RACE OR OTHER DISCRIMINATION), EMPLOYEE AND THE COMPANY AGREE THAT ALL
SUCH DISPUTES SHALL BE FULLY AND FINALLY RESOLVED BY BINDING ARBITRATION
CONDUCTED BY THE AMERICAN ARBITRATION ASSOCIATION IN AUSTIN, TEXAS IN ACCORDANCE
WITH ITS NATIONAL EMPLOYMENT DISPUTE RESOLUTION RULES, AS THOSE RULES ARE
CURRENTLY IN EFFECT (AND NOT AS THEY MAY BE MODIFIED IN THE FUTURE). EMPLOYEE
ACKNOWLEDGES THAT BY ACCEPTING THIS ARBITRATION PROVISION HE IS WAIVING ANY
RIGHT TO A JURY TRIAL IN THE EVENT OF SUCH DISPUTE; PROVIDED, HOWEVER, THAT THIS
ARBITRATION PROVISION SHALL NOT APPLY TO ANY DISPUTES OR CLAIMS RELATING TO OR
ARISING OUT OF SECTIONS 5, 6, ,7, OR 8 OR ANY MISUSE OR MISAPPROPRIATION OF
CONFIDENTIAL INFORMATION, WORK PRODUCT OR OTHER TRADE SECRETS OR PROPRIETARY
INFORMATION OF THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES.


 


11.                                 ATTORNEYS’ FEES. THE PREVAILING PARTY IN ANY
DISPUTE OR CLAIM RELATING TO OR ARISING OUT OF THIS AGREEMENT SHALL BE ENTITLED
TO RECOVER FROM THE LOSING PARTY ALL FEES AND EXPENSES OF ANY NATURE OR KIND
(INCLUDING, WITHOUT LIMITATION, ATTORNEY’S FEES AND EXPENSES) INCURRED IN ANY
SUCH DISPUTE OR CLAIM.


 


12.                                 INTERPRETATION. THE COMPANY AND EMPLOYEE
AGREE THAT THIS AGREEMENT SHALL BE INTERPRETED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW
PRINCIPLES.


 


13.                                 SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON EMPLOYEE AND ITS SUCCESSORS AND
ASSIGNS. IN VIEW OF THE PERSONAL NATURE OF THE SERVICES TO BE PERFORMED UNDER
THIS AGREEMENT BY EMPLOYEE, EMPLOYEE SHALL NOT HAVE THE RIGHT TO SELL, ASSIGN,
PLEDGE, HYPOTHECATE, DONATE OR OTHERWISE TRANSFER ANY OF HIS RIGHTS, OBLIGATIONS
OR BENEFITS HEREUNDER.


 


14.                                 ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES
THE ENTIRE EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND EMPLOYEE REGARDING THE
TERMS AND CONDITIONS OF HIS EMPLOYMENT, WITH THE EXCEPTION OF THOSE CERTAIN
STOCK OPTION AGREEMENTS (COLLECTIVELY, THE “OPTION AGREEMENTS”) PREVIOUSLY
ENTERED INTO BETWEEN EMPLOYEE AND THE COMPANY AND THAT CERTAIN EMPLOYEE
INVENTIONS AND PROPRIETARY RIGHTS ASSIGNMENT AGREEMENT, DATED JANUARY 19, 2007,
BETWEEN THE COMPANY AND EMPLOYEE (THE “ASSIGNMENT AGREEMENT”); PROVIDED,
HOWEVER, THAT THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL IF THERE EXISTS ANY
CONFLICTING PROVISIONS IN THE OPTION AGREEMENTS OR THE ASSIGNMENT AGREEMENT,
EXCEPT THAT, TO THE EXTENT THE TERMS OF ANY OF THE OPTION AGREEMENTS PROVIDE FOR
GREATER ACCELERATION OF VESTING OF STOCK OPTIONS HELD BY EMPLOYEE FOLLOWING THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY THAN THAT PROVIDED IN
SECTION 4(B)(IV) OR OTHERWISE IN THIS AGREEMENT, THE TERMS OF SUCH OPTION
AGREEMENTS SHALL CONTROL WITH RESPECT TO THE ACCELERATED VESTING OF SUCH STOCK
OPTIONS. THIS AGREEMENT, TOGETHER WITH THE OPTION AGREEMENTS AND THE ASSIGNMENT
AGREEMENT, SUPERSEDE AND TERMINATE ALL PRIOR NEGOTIATIONS, REPRESENTATIONS OR
AGREEMENTS BETWEEN THE COMPANY AND EMPLOYEE, WHETHER WRITTEN OR ORAL, REGARDING
EMPLOYEE’S EMPLOYMENT BY THE COMPANY, INCLUDING THAT CERTAIN SEVERANCE AGREEMENT
DATED JANUARY 29, 2007.

 

--------------------------------------------------------------------------------


 


15.                                 SEVERABILITY. IF ANY ONE OR MORE OF THE
PROVISIONS (OR ANY PART THEREOF) OF THIS AGREEMENT SHALL BE HELD INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS (OR ANY PART THEREOF) SHALL NOT IN
ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


16.                                 NO REPRESENTATIONS. EMPLOYEE ACKNOWLEDGES
THAT HE IS NOT RELYING, AND HAS NOT RELIED, ON ANY PROMISE, REPRESENTATION OR
STATEMENT MADE BY OR ON BEHALF OF THE COMPANY WHICH IS NOT SET FORTH IN THIS
AGREEMENT.


 


17.                                 NOTICES. ALL NOTICES REQUESTS, REPORTS AND
OTHER COMMUNICATIONS PURSUANT HERETO SHALL BE IN WRITING, EITHER BY LETTER
(DELIVERED BY HAND OR COMMERCIAL DELIVERY SERVICE OR SENT BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED) OR FACSIMILE, ADDRESSED AS FOLLOWS:


 

 

If to the Company:

 

 

 

 

 

PROS Holdings, Inc.

 

 

3100 Main Street, Suite 900

 

 

Houston, Texas 77006

 

 

Attention: Chief Executive Officer

 

 

Facsimile: (713) 529-7037

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

 

 

DLA Piper US LLP

 

 

1221 S. Mopac Expressway, Suite 400

 

 

Austin, Texas 78746

 

 

Attention: John J. Gilluly

 

 

Facsimile: (512) 457-7001

 

 

 

 

If to Employee:

 

 

 

 

 

Andres D. Reiner

 

 

6304 Schuler Street,  Houston, TX  77007

 

 

Facsimile: (      )                    

 

Any notice, request or communication hereunder shall be deemed to have been
given on the day on which it is delivered by hand to such party at its address
specified above, or, if sent by certified mail, return receipt requested,
postage prepaid, on the third business day following the date it was deposited
in the mail, or in the case of facsimile notice, when transmitted addressed as
aforesaid, confirmation received, if the notice is also delivered by hand or
mail in the manner described above. Any party may change the person or address
to whom or which notices are to be given hereunder, by notice duly given
hereunder; provided, however, that any such notice shall be deemed to have been
given hereunder only when actually received by the party to which it is
addressed.

 


18.                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, PROVIDED, HOWEVER, THAT EACH OF SUCH COUNTERPARTS
WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


19.                                 AMENDMENTS. THIS AGREEMENT MAY BE MODIFIED
OR AMENDED ONLY BY A SUPPLEMENTAL WRITTEN AGREEMENT SIGNED BY BOTH EMPLOYEE AND
THE COMPANY AND APPROVED BY UNANIMOUS VOTE OR WRITTEN CONSENT OF THE
COMPENSATION COMMITTEE.

 

--------------------------------------------------------------------------------


 

Signature Page Follows.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have entered into this Agreement as of
the Effective Date.

 

 

 

COMPANY:

 

 

 

PROS REVENUE MANAGEMENT, L.P.,

 

 

 

 

 

 

 

By:

  /s/ Albert Winemiller

 

Name:

Albert Winemiller

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Andres Reiner

 

ANDRES D. REINER

 

--------------------------------------------------------------------------------